DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Status of Claims
Claims 1-20 are pending.  Claims 1, 8, 13, and 15 have been amended.  

Response to Arguments
Applicant’s arguments filed 05/03/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of REJMAN US 20130278208.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over REJMAN US 20130278208.

Regarding claim 13, REJMAN teaches:
A method for charging an electronic device in a vehicle (¶ 0021 "motor vehicle 12 to charge hand-held-tool"), said method comprising: 
supplying power from a transmitter to the electronic device to initiate charging (¶ 0004 "inductive charging device of the present invention, it is possible to achieve an advantageous charging of the hand-held-tool storage battery"); 
transmitting input power, from a power source, to the transmitter, the input power corresponding to the first transmitter power limit (energy-availability characteristic being the input power of the vehicle battery that is used to determine the first transmitter power of the charging device. ¶ 0018 " to distribute a charge energy, coming from storage battery 54 of motor vehicle 12, to storage-battery inductive charging devices 8, 10, and to acquire the energy-availability characteristic of motor vehicle 12 "); 
transmitting power, from the power source, to at least one other electronic component of the vehicle (vehicle battery supplies other parts of the vehicle. ¶ 0004 " the energy-availability characteristic is a function of whether an alternator, a generator and/or a fuel cell of the motor vehicle is in operation, and/or how much energy is needed by other internal and/or external motor-vehicle loads supplied by 12 volts, for instance, especially an air conditioner, a heater and/or a light of the motor vehicle. Preferably, the energy-availability characteristic is a function of an operating state of the motor vehicle. F "); 
monitoring input power to the transmitter (input power from battery 12 going to transmitter not as charging device 8 is monitored. See Fig. 1 #56; ¶ 0021 "energy distributor 36 receives the energy-availability characteristic of motor vehicle 12 from functional unit 56 of motor vehicle 12"); 
comparing the input power to a predefined value, the predefined value associated with a threshold level of the power source (it compares the current actual power of battery to a minimal voltage being the predefined value that is associated to a threshold limit of the battery. ¶ 0022 "A point in time at which the charging process of individual hand-held-tool storage batteries 46, 48, 50, 52 stops, e.g., upon reaching a minimal voltage of storage battery 54 of motor vehicle 12"); 
determine a second transmitter power based at least partially on the first transmitter power limit, the comparison of the monitored input power to the predefined value, and the threshold level of the power source (there is a determined priority of which devices receive transmitter power wherein if more or less device are being charged it will change power levels and if other loads are needing appropriate power from the battery will also change transmitter power to a second transmitter power, which is also governed by what needs to be charged (i.e. first transmitter power being used) and monitoring input power to avoid threshold/predefined overages in power.  ¶ 0021 "the usage information of hand-held-tool storage batteries 46, 48, 50, 52 and the operator-input information. In addition, energy distributor 36 receives job information from job-management unit 40. The job information indicates which hand-held tools are needed first and/or the most for a next job. Furthermore, energy distributor 36 receives the energy-availability characteristic of motor vehicle 12 from functional unit 56 of motor vehicle 12. Alternatively or additionally, an energy distributor could ascertain an energy-availability characteristic by measuring the voltage made available by storage battery 54 "; 0008, 0022); and  
adjusting the input power, from the power source, to the transmitter to correspond to the second transmitter power limit, such that the power supplied to the device, from the transmitter, is changed (the energy distributor creates a plan that changes the power supply from battery of vehicle to the charging device transmitting energy.  ¶ 0021 "The energy-availability characteristic indicates how much energy may be withdrawn from storage battery 54 of motor vehicle 12 to charge hand-held-tool storage batteries 46, 48, 50, 52 without storage battery 54 of motor vehicle 12 being exhaustively discharged and/or so that sufficient energy remains in storage battery 54 to start motor vehicle 12. In addition, the energy-availability characteristic indicates the power with which the energy may be withdrawn, especially how much power an alternator of motor vehicle 12 is making available and/or how much power may be withdrawn without tripping a protection device of motor vehicle 12."; ¶ 0022, 0032, 0010).  
REJMAN is silent to teach the transmitter having a first transmitter power limit and a second transmitter power limit, but REJMAN teaches the transmitter having a first transmitter power and a second transmitter power by having a regulation of power based on a characteristic of power (¶ 0019 " Functional units 14, 16 are intended to regulate a charging process of charging coils 18, 20, 22, 24 at least as a function of the energy-availability characteristic of sensors 30, 32 and/or the energy-availability characteristic of motor vehicle 12. During the charging process, charging coils 18, 20, 22, 24 transfer a charge energy inductively to hand-held-tool storage batteries 46, 48, 50, 52.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify regulated power that has first transmitter power and a second transmitter power taught by  REJMAN to have a limit since regulation of power needs a limit to be determined for regulation to occur. 

Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over REJMAN US 20130278208 as applied to claim 13 above, and further in view of Zeinstra et al. US 20130285603.

Regarding claim 14, REJMAN does not explicitly teach:
establishing compatibility between the transmitter and the electronic device by coupling the device to be charged in communication with a charging system in the vehicle; and 
supplying power to the device based on the compatibility between the device and the transmitter.  
Zeinstra teaches:
establishing compatibility between the transmitter and the electronic device by coupling the device to be charged in communication with a charging system in the vehicle (Par 0042 “the protocol identification transmitter 78 may not be compatible with the protocol identification receiver 82”); and 
supplying power to the device based on the compatibility between the device and the transmitter (Compatible when protocol matches. Fig 5 #66; Par 0035 “configured to identify the wireless charging protocol of the portable electronic device 28 by comparing a protocol identification signal (e.g., output by the portable electronic device) to a stored list of candidate protocol identification signals.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify REJMAN to include establishing compatibility between the transmitter and the electronic device taught by Zeinstra for the purpose of establishing wireless charging protocol and the input signal. (Refer to Par 0004)

Regarding claim 15, REJMAN teaches:
wherein adjusting the input power further comprises reducing the input power based on the comparison. (based on comparison to not exceed a maximum when other loads require more power from battery he input power is lessened to satisfy needs. ¶ 0021, 0032)

Regarding claim 16, REJMAN teaches:
wherein comparing the input power to a predefined value further comprises comparing a voltage value of the input power being monitored to a predefined voltage value (voltage is monitored in comparison to predefined voltage¶ 0021 " an energy distributor could ascertain an energy-availability characteristic by measuring the voltage made available by storage battery 54 of motor vehicle 12 ….. motor vehicle 12 being exhaustively discharged and/or so that sufficient energy remains in storage battery 54 to start motor vehicle 12. In addition, the energy-availability characteristic indicates the power with which the energy may be withdrawn, especially how much power an alternator of motor vehicle 12 is making available and/or how much power may be withdrawn without tripping a protection device of motor vehicle 12.").  

Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over REJMAN US 20130278208 in view of Zeinstra et al. US 20130285603 and further in view of LISUWANDI US 20130154373.

Regarding claim 17, REJMAN does not explicitly teach the input power being monitored to a stored table of different amperage values. 
LISUWANDI teaches the input power being monitored to a stored table of different amperage values (Par 0020 “the current consumption in the primary unit is sensed. As in the first direction, the gradient of the current consumption with respect to the input voltage is determined for each voltage step. These values are stored in a memory. The gradient at each voltage step is calculated and compared to a predetermined second threshold value.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing a voltage value of the input power being monitored taught by REJMAN to have the input power being monitored to a stored table of different amperage values taught by LISUWANDI for the purpose of having data for quicker access for processing. 

Regarding claim 18, REJMAN teaches:
wherein comparing the input power to a predefined value further comprises comparing an amperage value of the input power being monitored to a predefined amperage value. 
REJMAN does not explicitly teach wherein comparing the input power to a predefined value further comprises comparing an amperage value of the input power being monitored to a predefined amperage value
LISUWANDI teaches an amperage value of the input power being monitored to a predefined amperage value (Par 0020 “the current consumption in the primary unit is sensed. As in the first direction, the gradient of the current consumption with respect to the input voltage is determined for each voltage step. These values are stored in a memory. The gradient at each voltage step is calculated and compared to a predetermined second threshold value.”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing the input power to a predefined voltage value comprises comparing a voltage value of the input power being monitored to a predefined voltage value as taught by REJMAN to be an amperage value of the input power taught by LISUWANDI since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, the combined teachings of REJMAN in view of LISUWANDI teach comparing a amperage value of the input power being monitored  as noted in claim 18.
REJMAN does not explicitly teach comparing the input power being monitored to a stored table of different amperage values.
LISUWANDI further teaches the input power being monitored to a stored table of different amperage values (¶ 0020 "the current consumption in the primary unit is sensed. As in the first direction, the gradient of the current consumption with respect to the input voltage is determined for each voltage step. These values are stored in a memory. The gradient at each voltage step is calculated and compared to a predetermined second threshold value").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing a value of the input power being monitored taught REJMAN to have the input power being monitored to a stored table of different amperage values taught by LISUWANDI for the purpose of for the purpose of having data for quicker access for processing and since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 20, REJMAN does not explicitly teach wherein adjusting the input power to the transmitter based on the comparison further comprises continuously charging the electronic device while the input power to the transmitter is adjusted.   
LISUWANDI teaches wherein adjusting the input power to the transmitter based on the comparison further comprises continuously charging the electronic device while the input power to the transmitter is adjusted (Fig. 14 and 15; ¶ 0078 " method continually adjusts the optimum voltage value of the primary unit of a wireless power transfer system" (¶ 0108 " the method continues with step 1, thereby continuously adjusting to the optimal input voltage level."; ¶ 0091-0094).   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify REJMAN to continuously charging the electronic device while the input power to the transmitter is adjusted taught by LISUWANDI for the purpose of continually charging to keep charging efficient with less pauses in charging. (Refer to ¶ 0007)


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, though the prior art teaches:  
receiving, at a transmitter;
a first receiver power limit;
a first charging power; 
setting a transmitter input power;
transmitting power;
monitoring the first electrical value; and
comparing the first electrical value.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
determining a second charging power based at least partially on the first receiver power limit, the comparison of the monitored first electrical value to the predefined second electrical value, and the threshold level of the power source and a second transmitter power limit.

Regarding claim 8, though the prior art teaches:  
A wireless charging system;
charging a device in a vehicle;
a power source used to supply power to a transmitter;
receive a first receiver power limit;
set a transmitter input power;
transmit power corresponding to the transmitter input power;
monitor the first electrical value;
compare the first electrical value; and 
adjust the transmitter input power. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
determine a second charging power based at least partially on the first receiver power limit, the comparison of the monitored first electrical value to the predefined second electrical value, and the threshold level of the power source.

Claims 2-7 and 9-12 is/are dependent of claim 1, 8 and are allowable for the same reasons as claim 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859